Citation Nr: 0805996	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic sinusitis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination by the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada.  

In January 2007, the Board remanded the present matter to the 
RO via the Appeals Management Center (AMC) in Washington D.C. 
for due process considerations, to obtain medical records 
that were not yet of record, and to obtain a new VA medical 
examination.  Those actions completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran has not had three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 
4.97, Diagnostic Code 6510.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the Rating Schedule, all forms of chronic sinusitis 
(Diagnostic Codes 6510-6514) are evaluated by application of 
the General Rating Formula for Sinusitis (General Formula).  
Under these guidelines, a 10 percent disability rating is 
awarded for sinusitis manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or by three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The next higher, 30 percent rating requires three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510.

The veteran's service medical records reflect his treatment 
for episodes of sinusitis.  A rating decision in July 2003 
granted service connection for chronic sinusitis at an 
evaluation of 10 percent.  The veteran has asserted that he 
merits a higher initial rating for this disability.

The veteran's medical records reflect that he underwent a 
septoplasty in 1992/1993, although he retains a deviated 
septum to the right.  In 2002, the veteran underwent 
endoscopic sinus surgery, which included bilateral anterior 
and posterior ethmoidectomies and bilateral maxillary 
antrostomies.  The veteran has stated that he takes 
antibiotics two to three times per year and occasionally uses 
nasal spray on an emergency basis.

The veteran was afforded a VA medical examination in January 
2004.  At that time he complained that he had pain in the 
right maxillary sinus moreso than in the others.  He had mild 
to moderate episodes of pain and headaches one to two times 
per year, and was treated with antibiotics in July 2003 when 
he had his last episode.  He denied incapacitation in the 
last 12 months.  On physical examination he had nasal 
obstruction due to clear mucus of 30 percent in the right 
naris and 20 percent in the left naris.  There was no 
sinusitis, tenderness to palpation, purulent discharge or 
crusting.  

Because the veteran underwent sinus surgery in September 
2004, another VA examination was conducted in July 2007.  In 
this evaluation, the veteran related to the examiner that he 
experienced two to three episodes per year for which he took 
an antibiotic and antihistamines and stayed home from work 
for two to three days.  The VA examiner found evidence of 
chronic sinusitis involving both maxillary sinuses and 
ethmoid sinuses, with no purulent discharge.  The examiner 
diagnosed status post endoscopic sinus surgery including 
bilateral, anterior and posterior ethmoidectomies plus 
bilateral maxillary antrostomies.

The veteran is currently rated at 10 percent disabled for 
chronic sinusitis.  The next higher, 30 percent, rating for 
sinusitis requires either 3 or more incapacitating episodes 
per year requiring prolonged (4-6 week) antibiotic treatment, 
or more than 6 non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting.  The 
veteran's treatment records do not reflect any episodes when 
he was placed on bedrest by a physician and treated with a 
prolonged course of antibiotics.  The veteran has indicated 
that he is incapacitated as often as 3 times per year, but 
lasting only two to three days in duration and of lost work.  
The Board also notes that on his January 2004 examination he 
reported no incapacitation in the past year and treatment 
with antibiotics only 2 times per year.  

The alternate criteria for a 30 percent rating require more 
than 6 non-capacitating episodes per year, with headaches, 
pain, and purulent discharge or crusting.  It is not shown in 
the record, nor does he allege, that the veteran has episodes 
of non-incapacitating sinusitis occurring in a frequency 
sufficient to satisfy the criteria for a 30 percent rating.  
It is not shown that episodes of sinusitis occur more than 6 
times per year.  The veteran himself reported two to three 
episodes per year on VA examination in July 2007, and one to 
two episodes per year on VA examination in January 2004.  
Moreover, although he testified to having chronic crusting 
and discharge, the examinations in 2004 and 2007 both noted 
no purulent discharge.  Crusting was not found on the 2004 
examination, and there was no indication of crusting on the 
2007 examination.  Dry nasal crusts were noted on a private 
outpatient record of October 2002 but crusting has not been 
demonstrated since.  The objective clinical findings 
contradict the veteran's assertions of chronic crusting and 
purulent discharge and the Board finds that the medical 
findings are more credible than the veteran's testimony in 
pursuit of his claim.  

In summary, neither of the alternate schedular criteria for 
the next higher, 30 percent, rating for sinusitis are met, 
and such rating is not warranted. 

The facts and examinations cited above provide negative 
evidence against the veteran's claim and show that his 
chronic sinusitis does not meet the diagnostic criteria for a 
30 percent evaluation.  Upon a complete review of the 
evidence of record, the Board finds no basis to award a 
disability rating greater than 10 percent for the veteran's 
chronic sinusitis.  38 C.F.R. § 4.7.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not only the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 30 percent 
evaluation have not been met at any time to warrant a staged 
rating for chronic sinusitis.  Simply stated, the Board does 
not find evidence that the veteran's disability evaluation 
should be increased for any separate period based on the 
facts found during the appeal period.  The evidence of record 
from the day the veteran filed his claim to the present 
supports the conclusion that he is not entitled to increased 
compensation during any time within the appeal period.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for chronic sinusitis.  38 C.F.R. § 4.3.


Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Here, the duty to notify with regard to the disability rating 
was not satisfied prior to the initial unfavorable decision 
on the claim by the AOJ.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental SOC (SSOC), is sufficient 
to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in April 2005, and February 2007 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  Although the notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an SSOC issued in September 2007 after the 
notice was provided.  Moreover, the June 2004 SOC 
specifically provided him with the criteria for rating 
sinusitis, and he was, therefore, aware of what he needed to 
show to obtain a higher rating.  See Vazquez-Flores v. Peake, 
No. 05-355 (U.S. Vet. App. January 30, 2008).  He 
demonstrated such knowledge in his May 2005 personal hearing.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and private treatment records, as well as VA 
authorized medical examinations in January 2004 and July 
2007.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for chronic 
sinusitis is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


